           Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 1 of 66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------   X
 JEAN FRESNEL, FOUSSENI CAMARA,                                    |
 BOUBICAR DIAWARA, JEAN HILAIRE,                                   |
 YOUSSOUF SOUKOUNA, ABDOUL AMINE                                   |
 CISSE, KASSAN DOUCORE, SUALIO                                     | Civil Action
 KAMAGATE, LAMBORY SANOGO, JEAN                                    |
 MOROSE, DANSOKO DIAGUELY,                                         |
 ABOUBACAR DOUMBIA, LESLY PIERRE,                                  | Index No.: 20-CV-10470
 RAZACK SAMBORE, ABDOULAYE                                         |
 COULIBALY and EDUARDO ESPINAL,                                    |
                                                                   | Jury Trial Demanded
                                        Plaintiffs,                |
                    - against -                                    |
                                                                   |
                                                                   |
 UNDERWEST WESTSIDE OPERATING                                      |
 CORP., UNDERWEST MANAGEMENT                                       |
 CORP., MOSHE WINER, MARTIN TAUB and                               |
 AVI GOLAN,                                                        |
                                                                   |
                                          Defendants,              |
 ---------------------------------------------------------------   X



        Plaintiffs Jean Fresnel, Fousseni Camara, Boubicar Diawara, Jean Hilaire, Youssouf

Soukouna, Abdoul Amine Cisse, Kassan Doucore, Sualio Kamagate, Lambory Sanogo, Jean

Morose, Dansoko Diaguely, Aboubacar Doumbia, Lesly Pierre, Razack Sambore, Abdoulaye

Coulibaly and Eduardo Espinal (collectively, the “Plaintiffs”), by and through their attorneys,

Arenson, Dittmar and Karban, as and for their Complaint against Defendants Underwest

Westside Operating Corp. (“Underwest Operating Corp. ”), Underwest Management Corp.

(“Underwest Management Corp.”) (collectively the “Corporate Defendants”), Moshe Winer

(“Winer”), Martin Taub (“Taub”) and Avi Golan (“Golan”), (collectively, together with the

Corporate Defendants), “Defendants” upon personal knowledge as to themselves and upon

information and belief, allege as follows:




                                                         1
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 2 of 66




                                 NATURE OF THE ACTION

1.   This action arises out of Defendants’ subjecting Plaintiffs—immigrant car wash workers

     from West Africa, Haiti and the Dominican Republic—to a hostile work environment on

     the basis of their race (Black and African), perceived race (Black), color (Black), national

     origin (Haitian) and age in violation of 42 U.S.C §1981 and the New York City Human

     Rights Law, N.Y.C. Admin. Code § 8-107.

                                JURISDICTION AND VENUE

2.   This Court has subject matter jurisdiction pursuant to 42 U.S.C. § 1981, 28 U.S.C. §§ 1331

     and 1337, and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to

     pursuant to 28 U.S.C. § 1367.

3.   This Court is empowered to issue declaratory relief under 28 U.S.C. §§ 2201 and 2202.

4.   Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b),

     because all or a substantial part of the events or omissions giving rise to the claims

     occurred in the Borough of Manhattan in the City of New York.

                                            PARTIES

5.   Plaintiffs are individuals residing in the State of New York who were employees of

     Defendants.

6.   Upon information and belief, Defendant Underwest Operating Corp. is a business

     incorporated in the State of New York, with its principal place of business at 600 Sylvan

     Ave. Suite 407, Englewood Cliffs, NJ 07632.

7.   Upon information and belief, Defendant Underwest Operating Corp. is owned and operated

     by Defendants Taub and Winer.




                                                 2
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 3 of 66




8.   Upon information and belief, Defendant Underwest Management Corp. is a New Jersey

     corporation with a registered agent and office address of Moshe Winer, 600 Sylvan

     Avenue, Suite #407, Englewood Cliffs, NJ 07632.

9.   Upon information and belief, Defendant Underwest Management Corp. is owned and

     operated by Defendants Taub and Winer.

10. Upon information and belief, Defendants Underwest Operating Corp., Underwest

     Management Corp., Winer and Taub were, at all relevant times, the owners and operators

     of the Westside Highway Car Wash, formerly located at 638 W. 46th Street, New York, NY

     10036.

11. Upon information and belief, Defendant Winer is a resident of the State of New York and

     at all relevant times was the Chief Executive Officer of Defendant Underwest Operating

     Corp., a closely-held corporation, as defined by the Business Corporations Law, and the

     President of Underwest Management Corp.

12. Upon information and belief, Defendant Taub is a resident of the State of New York and at

     all relevant times was a co-owner of Defendant Underwest Operating Corp. a closely-held

     corporation, as defined by the Business Corporations Law.

13. Upon information and belief, Defendant Golan is a resident of the State of New Jersey and

     at all relevant times was the manager and/or general manager of the Westside Highway Car

     Wash.

                                 STATEMENT OF FACTS

                             FACTS COMMON TO ALL PLAINTIFFS

14. Upon information and belief, for at least the past twenty-five years, Defendants Taub and

     Winer have employed numerous individuals as car washers, cleaners, driers, detailers, oil




                                               3
          Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 4 of 66




      changers, body shop workers, convenience store workers and other occupations related to

      the business of the servicing and maintenance of automobiles.

15. Over the course of the last twenty-five years, Defendants Taub and Winer have owned and

      operated at least 9 car washes in New York and New Jersey. Three of these car washes are

      or have been in New York and 6 are or have been in New Jersey.

16. Upon information and belief, the largest and most prominent of the car washes owned and

      operated by Taub and Winer was the Westside Highway Car Wash, which was located on

      the Westside Highway between 46th and 47th Streets in Manhattan, until it closed in June

      2019.

17. Upon information and belief, Defendants Winer and Taub have made the decisions for the

      Corporate Defendants including decisions regarding hiring, firing, payment of wages,

      assignment of work, contractual matters, and all other administrative and company policy

      matters, either directly or through agents.

18. Upon information and belief, Defendants Winer and Taub have actively managed,

      supervised, and directed the business and operations of the Corporate Defendants either

      directly or through agents.

19. Upon information and belief, Defendants Winer and Taub have maintained records of the

      Corporate Defendants, including but not limited to the records concerning the Plaintiffs’

      employment, either directly or through agents.

20. Defendant Taub has an ownership interest in the Corporate Defendants.

21.   Defendant Winer has an ownership interest in the Corporate Defendants.




                                                    4
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 5 of 66




22. Upon information and belief, all employment applications to the Corporate Defendants

     were processed or approved by the same corporate office and all major decisions were

     cleared with Defendants Taub and Winer.

23. Upon information and belief, Taub hired Golan and placed him in the position of manager

     of the Westside Car Wash.

24. During the relevant period, Taub and Winer visited the Westside Car Wash approximately

     three times a week. Taub and Winer frequently consulted with and gave instructions to

     Golan about the operation of the car wash.

25. Upon information and belief, Taub and Winer set policies and made decisions regarding

     the prices of services at the Westside Car Wash.

26. Upon information and belief, Taub and Winer set policies and made decisions regarding

     the pay of the employees at the Westside Car Wash, including that of the Plaintiffs.

27. Upon information and belief, Taub and Winer made other decisions regarding the operation

     of the Westside Car Wash, including but not limited to special deals for regular customers

     and promotions.

28. Upon information and belief, Taub and Winer made inquiries and decisions concerning the

     employment of individual employees at the Westside Car Wash.

29. Upon information and belief, Defendants Taub and Winer managed and exercised control

     over Plaintiffs, either directly or through agents.

30. Upon information and belief, Taub and Winer made the decision to sell the property on the

     Westside Highway where the Westside Car Wash had been located.

31. Upon information and belief, Taub and Winer made the decision to close the Westside Car

     Wash.




                                                 5
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 6 of 66




32. Upon information and belief, in approximately March 2019, Taub and Winer personally

     met with the employees of the Westside Car Wash, including a number of the Plaintiffs, to

     inform them that the car wash would be closing.

33. Upon information and belief, on approximately June 2, 2019, Winer met personally with

     the workers at the Westside Car Wash, including but not limited to a number of the

     Plaintiffs to inform them that this was the last day the car wash would be open.

34. In sum, Defendants Winer and Taub have exercised complete dominion and control over

     the Corporate Defendants and the Westside Car Wash.

35. Upon information and belief, Defendants Underwest Operating Corp., Underwest

     Management Corp., Taub and Winer operate out of a centralized corporate office,

     previously located at 3220 Arlington Avenue, Suite 3, Bronx, NY 10463 and currently

     located at 600 Sylvan Avenue, Suite #407, Englewood Cliffs, NJ 07632.

36. Upon information and belief, Defendants Underwest Operating Corp. and Underwest

     Management Corp. have common officers and employees.

37. Upon information and belief, all decisions concerning the policies and practices of the

     Corporate Defendants and their employees are made by Taub and Winer, either directly or

     through agents.

38. The Corporate Defendants were joint employers of Plaintiffs.

39. The Corporate Defendants constitute a single integrated enterprise, majority-owned,

     operated and controlled by Taub and Winer.

40. Upon information and belief, Underwest Management Corp. managed and controlled

     Underwest Operating Corp.




                                                6
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 7 of 66




41. Upon information and belief, Defendant Golan had the power to hire, fire and/or determine

     the pay rate for Plaintiffs; supervised and controlled Plaintiffs and their work schedules;

     and maintained some records of Plaintiffs’ employment and pay.

42. Upon information and belief, Defendant Golan made day-to-day operations decisions and

     personnel decisions for Defendant Underwest Operating Corp.

43. Upon information and belief, Defendant Golan acted directly or indirectly in the interest of

     the Corporate Defendants.

44. Upon information and belief, Defendants Winer and Taub managed and exercised control

     over Plaintiffs, either directly or through agents.

45. Defendants failed to maintain or disseminate an anti-discrimination policy to Plaintiffs.

46. Defendants failed to maintain or disseminate an anti-harassment policy to Plaintiffs.

47. Defendants failed to maintain or disseminate a complaint procedure to Plaintiffs.

48. Defendants failed to provide any anti-discrimination or anti-harassment training to

     Plaintiffs.

49. Defendants failed to provide any anti-discrimination or anti-harassment training to its

     managers, including but not limited to Golan.


     DEFENDANTS CREATE AND FOSTER A HOSTILE WORK ENVIROMENT

50. Defendants created, fostered and condoned a hostile work environment on the basis of

     actual or perceived race (Black and/or African), color (Black), national origin (Haitian) and

     age that was objectively and subjectively offensive and intimidating.

51. Defendants subjected Plaintiffs to harassment on the basis of their actual or perceived race

     (Black and/or African), color (Black), national origin (Haitian) and age that was severe and

     pervasive.



                                                 7
          Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 8 of 66




52. Without limitation, the hostile work environment included the following conduct and

      comments.

                                   PLAINTIFF JEAN FRESNEL

53. Plaintiff Jean Fresnel (“Fresnel”) was born in Haiti on May 17, 1952. He is Black.

54. Fresnel started working for Taub and Winer in 1988, at a car wash located at 797

      Pennsylvania Avenue in Brooklyn, New York. At that time, Taub and Winer paid Fresnel

      $3.00 per hour for 12-hour shifts, which he typically worked six days a week.

55. By 2013, Fresnel was working for another car wash in Brooklyn known as Plaza Car Wash,

      also owned and operated by Taub and Winer.

56.   When Taub and Winer closed the Plaza Car Wash, Fresnel was transferred to the Westside

      Car Wash.

57. Fresnel worked at the Westside Car Wash from approximately March 2013 through

      approximately March 2019.

58. At all relevant times, Golan was Fresnel’s manager at the Westside Car Wash.

59. Beginning in approximately March 2013 and continuing through approximately March

      2018, Fresnel heard Golan make racially offensive comments on a regular basis.

60. Approximately four times a week, from approximately March 2013 through approximately

      March 2018, Fresnel heard Manager Golan say: “Fucking Black people,” “Fucking

      Blacks,” and “Fucking Black Guy.”

61. Approximately four times a week, from approximately March 2013 through approximately

      March 2018, Fresnel heard Manager Golan say: “Fucking Black African Guy,” and

      “Fucking African people, Fucking Lazy.”

62. In approximately 2014, Golan called Fresnel “Fucking Haitian.”



                                                8
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 9 of 66




63. On another occasion, Golan called Fresnel “Fucking Black.”

64. On many occasions, Fresnel heard Golan say “Fucking Haitians” in reference to other

     Haitian workers at the car wash.

65. Fresnel saw that Manager Golan did not want Black people to touch him. He witnessed a

     Black customer put his hand on Golan’s shoulder to show Golan the problem he was

     having with his car. Fresnel saw Golan step away from the customer and say to him,

     “Don’t touch me.” Fresnel saw Golan wipe off the area on his shoulder with his hand

     where the Black customer had touched him. Fresnel never saw Golan do this with a White

     customer.

66. As set forth more fully below, in approximately 2014 Fresnel complained to the owners,

     Taub and Winer, that Golan was a racist who made discriminatory comments and

     mistreated the workers. Taub denied this, and Golan continued his racial harassment of

     Black and African workers even after Fresnel complained to Taub and Winer.

67. Fousseni Camara, a worker at the car wash who is from West Africa, told Fresnel that he

     heard Golan say “Fucking Black Haitian” in reference to Haitian workers at the car wash.

68. Golan called Fresnel: “Fucking ugly,” Fucking dumb,” and “Fucking idiot.”

69. When Golan called Fresnel “Fucking ugly,” Fucking dumb,” and “Fucking idiot,” Fresnel

     called his son, Freslin Fresnel, and told him what had happened. Fresnel was crying and he

     told his son he wanted to leave the job.

70. As set forth more fully below, in approximately May 2018 Fresnel’s son complained to

     Taub about Golan’s mistreatment of Fresnel.

71. In approximately March 2019, Fresnel arrived at the Westside Car Wash while Taub was

     telling the workers that the car wash would close in the near future. Taub told Fresnel that




                                                9
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 10 of 66




     while he did not have an available position for Fresnel at one of the other car washes that

     he owned, he would speak with his friends to see if they had an opening. Fresnel told Taub

     that after Taub closed the car wash Fresnel did not want to work for Taub anymore because

     Taub mistreated the workers. Fresnel told Taub that Manager Golan mistreated him.

     Fresnel also told Taub that Golan was stealing his commissions.

72. Taub responded by calling Fresnel a liar and telling him that it was only he who did like

     Golan.

73. Fresnel told Taub: “Ok, if you say that. G-d knows everything and one day you will see

     that.

74. Taub fired Fresnel on the spot. Taub yelled at Fresnel with anger, saying: “Get out of my

     place, before I kick your ass, you fucking pussy.”

75. Fresnel replied, “Thank you” and started to leave.

76. Winer, who also was present at the car wash, told Fresnel that he should come back to work

     tomorrow. Fresnel was intimidated by Taub’s threats and feared for his physical safety.

     He told Winer that he could not come back to work because Taub was one of the owners of

     the car wash and he was afraid of what could happen to him if he returned.

77. After Fresnel left, Jean Hilaire a Haitian worker who had worked for Taub for 35 years,

     told Taub: “How can you talk to Fresnel like that when he has worked for you for 30

     years.” Taub walked away.

                                PLAINTIFF FOUSSENI CAMARA

78. Fousseni Camara was born in Mali, West Africa on January 18, 1959. He is Black.




                                               10
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 11 of 66




79. Camara started working for Taub, Winer and the Corporate Defendants in July 1998 at the

     Westside Car Wash. At that time, Taub and Winer paid Camara $3.00 per hour for 14-hour

     shifts, which he typically worked six days a week.

80. Camara worked at the Westside Car Wash from approximately July1998 through

     approximately June 2, 2019.

81. At all relevant times, Golan was Camara’s manager.

82. In approximately 2013, Golan physically assaulted Camara. Golan pushed Camara with

     force from the back toward the ground. As he did this, Golan yelled at Camara: “Fucking

     nigger, Fucking African, don’t know shit, go home.”

83. Golan assaulted Camara at the entrance to the Westside Car Wash’s tunnel at West 46th

     Street in Manhattan, where the cars go in to get washed by the machines. As Camara was

     falling, he feared his hands would get crushed by the chain that pushes the cars through the

     car wash tunnel. Jean Hilaire, a co-worker, jumped in and caught Camara, preventing him

     from hitting the ground and saving his hands from being crushed by the chain.

84. A number of customers who witnessed Golan push and yell at Camara objected and told

     Golan: “Why did you do this? This is not right.”

85. Beginning in approximately 2012 and continuing through approximately May 2019,

     Camara heard Manager Golan make racially offensive comments on a regular basis.

86. Camara heard Golan say: “Fucking Black people” approximately 3 to 4 times a week, from

     approximately 2012 through approximately March 2018.

87. Camara heard Golan say: “Black people are no good” approximately 3 to 4 times a week,

     from approximately 2012 through approximately March 2018.




                                               11
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 12 of 66




88. Camara heard Golan say: “Fucking Haitian people” approximately 3 to 4 times a week,

     from approximately 2012 through approximately March 2018.

89. Camara heard Golan say: “Haitian people are no good” approximately 3 to 4 times a week,

     from approximately 2012 through approximately March 2018.

90. Camara heard Golan say: “You fucking lazy Haitian people” approximately 3 to 4 times a

     week from approximately 2012 through approximately March 2018.

91. Camara heard Golan say: “Fucking African people” approximately 3 to 4 times a week,

     from approximately 2012 through approximately March 2018.

92. Camara heard Golan say: “African people are no good” approximately 3 to 4 times a week,

     from approximately 2012 through approximately March 2018.

93. Camara heard Golan say: “Fucking Stupid African” more than 3 times a week, from

     approximately 2012 through approximately March 2018.

94. Camara heard Golan say: “Shit African people” more than 3 times a week, from

     approximately 2012 through approximately March 2018.

95. Camara heard Golan say: “African people smell like shit” more than 3 times a week, from

     approximately 2012 through approximately March 2018.

96. Camara heard Golan say: “Black people smell like shit” more than 3 times a week, from

     approximately 2012 through approximately March 2018.

97. Camara heard Golan say: “Black people don’t use deodorant” on many occasions, from

     approximately 2012 through approximately March 2018.

98. Camara heard Golan say: “You fucking lazy Black people” approximately 3 to 4 times a

     week from approximately 2012 through approximately March 2018.




                                             12
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 13 of 66




99. Camara heard Golan say: “Black people are stupid people” approximately 2 to 3 times a

     week from approximately 2012 through approximately March 2018.

100. Camara heard Golan say: “Haitian people are stupid people” approximately 2 to 3 times a

     week from approximately 2012 through approximately March 2018.

101. Camara saw Golan treat Black customers in a degrading manner on many occasions, which

     was different form the way Golan treated White customers.

102. Camara heard Golan say “Fucking Black people” about Black workers and Black

     customers.

103. Camara heard Golan say, “I don’t like Black customers.” Camara did not hear Golan say,

     “I don’t like White customers.”

104. When Black customers complained about the service at the car wash, Golan often said

     “Fucking Black customers.” When White customers complained about the service at the

     car wash, Golan did not say “Fucking White customers.”

105. One day, when a Black customer complained about the service he received at the car wash,

     Golan said: “Why do these fucking Blacks come to the car wash.”

106. When a White customer would complain that his windows were not being cleaned

     properly, Manger Golan would direct a worker to clean the White customer’s windows

     again but when a Black customer complained about the same thing, Golan would not direct

     a worker to clean the Black customer’s windows again.

107. When a Black customer complained, Manager Golan often would not address the

     complaint or fix the problem. Instead, he would turn his back on the Black customer, walk

     away and often say; “Fucking Black people.” Camara saw and heard Manager Golan do

     and say this on many occasions.




                                              13
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 14 of 66




108. Camara observed that the number of Black customers who came to the Westside Car Wash

     decreased after Golan became the manager. Camara once asked a Black customer who

     stopped coming to the car wash on a regular basis why he had not been there in long time.

     The customer told Camara it was because Golan was a racist who treated the Black

     customers badly and that he saw that Golan treated the Black workers much worse than the

     White workers. Camara told the customer that Golan was a racist.

109. Three or four Black customers told Camara that Golan was a racist who treated them like a

     dog.

110. Golan’s discriminatory and demeaning treatment of Black customers contributed to the

     hostile work environment on the basis of race (African and Black) and color (Black) to

     which Camara was subjected.

111. Camara knew that his co-worker, Jean Fresnel, had complained in approximately 2014 to

     Taub and Winer about Manager Golan being a racist; that Taub denied that Golan was a

     racist; and that Taub told Fresnel to apologize to Golan for calling him a racist.

112. Camara saw that even after his co-worker had complained to Taub and Winer about Golan

     being a racist, Golan continued to make racially offensive comments and engage in racially

     discriminatory conduct on a regular basis.

113. As set forth more fully below, Camara objected to and complained about Golan’s racial

     harassment on a number of occasions, including a complaint made directly to Taub. Even

     after these objections and complaints, Golan continued to make racially offensive comments

     and engage in racially discriminatory conduct on a regular basis.




                                                14
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 15 of 66




                              PLAINTIFF BOUBICAR DIAWARA

114. Plaintiff Boubicar Diawara was born in Gambia, West Africa on February 1, 1974. He is

     Black.

115. Diawara started working for Taub and Winer in approximately March 2015 at the Westside

     Car Wash. At that time, Taub and Winer paid Diawara approximately $7.25 per hour for

     12 to 14-hour shifts, which he typically worked 6 or 7 days a week.

116. Diawara worked at the Westside Car Wash from approximately March 2015 through

     approximately June 2017.

117. At all relevant times, Golan was Diawara’s manager.

118. Beginning in approximately March 2015 and continuing through approximately June 2017,

     Diawara heard Manager Golan make racially offensive comments on a regular basis.

119. Diawara heard Golan say: “Fucking Blacks” approximately 3 times a week, from

     approximately March 2015 through approximately June 2017.

120. Diawara heard Manager Golan say: “Fucking Africans” approximately 3 times a week,

     from approximately March 2015 through approximately June 2017.

121. By way of example only, one day in approximately 2016, when it was raining, Golan told

     Diawara and a group of African workers: “Fucking Africans go clean the car wash.”

122. Diawara heard Manager Golan say: “African people smell like shit” approximately 3 times

     a week, from approximately March 2015 through approximately June 2017.

123. Diawara heard Manager Golan refer to Blacks as “niggers” approximately 2 times a month,

     from approximately March 2015 through approximately June 2017.

124. On many occasions, Diawara heard Manager Golan say, in reference to cleaning a dirty and

     smelly pit: “You fucking Blacks are going to do this dirty job.”




                                               15
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 16 of 66




125. Diawara saw that Manager Golan assigned an African car wash worker, Abdoul Amine

     Cisse, the job of cleaning the bathroom almost all the time.

126. Diawara saw Golan kick Abdoul Amine Cisse.

127. When Diawara started to work at the Westside Car Wash, he extended his hand to shake

     Golan’s hand to say hello and Golan would not shake his hand.

128. Diawara saw that Golan would not shake the hands of Black workers but would shake the

     hands of the light-skinned Hispanic workers.

129. As set forth more fully below, in approximately June 2017 Diawara complained to Taub

     that Golan was racist. In response, Taub fired Diawara on the spot.


                                PLAINTIFF JEAN HILAIRE


130. Jean Hilaire was born in Haiti on July 26, 1960. He is Black.

131. Hilaire started working for Taub and Winer on December 18, 1984, at a car wash located at

     797 Pennsylvania Avenue in Brooklyn, New York. At that time Taub and Winer paid

     Hilaire $2.25 per hour for 15-hour shifts, which he typically worked six days a week.

132. In approximately 2004, Taub and Winer transferred Hilaire the Westside Car Wash.

133. Hilaire worked at the Westside Car Wash from approximately 2004 through approximately

     June 2, 2019.

134. Beginning in approximately 2010 and continuing through approximately March 2018,

     Hilaire heard Manager Golan make racially offensive comments.

135. During this period, Hilaire also saw Golan engage in discriminatory practices.

136. In approximately 2010, when Hilaire passed in front of Golan to get a new towel, Hilaire

     heard Golan say, “Fucking lazy damn Africans.”




                                               16
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 17 of 66




137. In approximately 2011, Golan pushed Hilaire on the chest with force and cursed at him,

     causing him to cry. A customer who witnessed Golan push Hilaire told Hilaire to “call the

     cops” and said, “I’ll be your witness, I’ll be your witness.” Hilaire did not call the police.

138. Instead, Hilaire called Winer and complained about Golan pushing him on his chest with

     force and cursing at him. Hilaire also complained to Taub about Golan pushing him. Golan

     told Hilaire that he should not have called Winer.

139. Golan told Hilaire that if he ever called Winer again, he would fire him.

140. Hilaire heard Golan say, “Fucking nigger” approximately 4 times a week in reference to

     Black workers, from approximately 2012 through approximately March 2018.

141. One on occasion in approximately 2012, after Hilaire fixed the molding on the car of a

     Black customer, Golan got into an argument with this customer and, as the customer was

     leaving the car wash, said “Fucking Black people” in front of Hilaire.

142. During the times that Hilaire did mechanic work near the exit of the car wash, he heard

     Golan say: “Fucking nigger don’t know shit” in reference to Black workers.

143. One day in approximately 2013, Hilaire witnessed Manager Golan physically abuse an

     African worker. Fousseni Camara was using the spray gun to clean a car at the entrance to

     the tunnel where cars enter to get washed by machines. Golan grabbed the spray gun from

     Camara and pushed him down toward the ground. Hilaire jumped in to catch Camara and

     prevented him from falling to the ground. Had Hilaire not caught Camara, the chain that

     pushes the car through the tunnel would have crushed Camara’s hand. As Golan pushed

     Camara, Hilaire heard him say: “Fucking nigger, fucking African, don’t know shit, go

     home.”




                                                17
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 18 of 66




144. Upon seeing and hearing this, Hilaire asked Golan: “Why did you push him”? Golan

     responded: “Mind your fucking business. If you don’t like it, you can go home too.”

145. Hilaire saw Camara leave to change his clothes and go home. Hilaire saw that Camara was

     crying.

146. Hilaire heard Golan say, “I don’t like Fucking African people” on a regular basis, from

     approximately 2012 through approximately March 2018. At times, Hilaire heard Golan say

     this approximately 6 times a week.

147. Hilaire heard Golan say, “Fucking lazy African” at least 4 times a week from

     approximately 2012 through approximately March 2018.

148. Hilaire heard Golan say, “Fucking African people are dirty” at least 4 times a week from

     approximately 2012 through approximately March 2018.

149. Hilaire heard Golan say, “African people smell like shit” at least 4 times a week from

     approximately 2012 through approximately March 2018. Hilaire heard Golan say this

     about many African workers, including but not limited to Sualio Kamagate and Fousseni

     Camara.

150. Hilaire heard Golan say “Fucking African people smell” approximately 3 times a week

     from approximately 2012 through approximately March 2018.

151. Hilaire heard Golan say, “Fucking stupid African” at least 4 times a week from

     approximately 2012 through approximately March 2018.

152. By way of example only, Hilaire saw Golan pull a towel out the hand of an African worker,

     Abdoul Amine Cisse, and say to him: “Fucking stupid African guy, go home.”

153. Golan would not shake the hands of Black workers but would shake the hands of the light-

     skinned Hispanic workers.




                                               18
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 19 of 66




154. Manager Golan did not want Black customers to touch him, even in a friendly way.

155. For example, in approximately August 2017, Hilaire saw and heard Golan yell at a Black

     customer who tried to give him a friendly pat on the back and say, “Don’t touch me, don’t

     touch me.” This occurred at the entrance to the car wash where the customer would go in to

     pay. Hilaire saw that the customer was ashamed by Golan’s insistence that he not touch

     him. After this incident, the customer, who used to come to the car wash regularly, stopped

     coming to the car wash.

156. Hilaire saw White customers touch and hug Golan. Hilaire never saw or heard Golan say

     “don’t touch me” to a White customer.

157. Golan would not let Black workers, including Hilaire, drive his car at the car wash. Golan

     did not let Hilaire drive his car from the tunnel to the exit even on the days when it was

     Hilaire’s job to drive the customers’ cars from the tunnel to the exit. In contrast, Golan let

     light-skinned Hispanic workers drive his car from the tunnel to the exit.

158. Manager Golan repeatedly assigned the job of cleaning the bathroom to an African worker,

     Abdoul Amine Cisse. On one occasion, in approximately January 2019, Golan told Hilaire

     that the bathroom needed to be cleaned and Hilaire suggested that a Hispanic worker who

     was standing next to him clean the bathroom. Golan said: “No, put the fucking Black guy.

     Put Abdoul.” Golan insisted that a Black worker clean the bathroom even though this

     worker was on the other side of the car wash and Golan’s order required Hilaire to walk

     from 47th to 46th Street to convey Golan’s order to Abdoul.

159. In approximately March 2019, Hilaire was standing in front of the entrance to the car wash,

     and as Golan walked past him, he said: “Have the fucking Black guy clean the bathroom.”




                                                19
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 20 of 66




     Hilaire shook his head in disapproval. Hilaire then went to Abdoul Amine Cisse and asked

     him to clean the bathroom.

160. Hilaire saw that a number of Black customers stopped coming to the car wash because of

     Golan’s discriminatory conduct and comments.

161. Golan’s discriminatory and demeaning treatment of Black customers contributed to the

     hostile work environment on the basis of race (African and Black) and color (Black) to

     which Hilaire was subjected.

                             PLAINTIFF YOUSSOUF SOUKOUNA

162. Youssouf Soukouna (“Soukouna”) was born in Mali, West Africa on March 1, 1963. He is

     Black.

163. Soukouna started working for Taub and Winer in 1994 at the Kings Plaza car wash in

     Brooklyn. He was paid approximately $3.00 per hour and worked approximately 70 to 80

     hours a week.

164. In approximately 1996, Soukouna was transferred to another car wash in Brooklyn, owned

     by Taub and Winer, called Zap Lube and Car Wash. There, he was paid approximately

     $3.50 per hour and worked approximately 70 to 80 hours a week.

165. In approximately 1997, Soukouna was transferred to another car wash owned by Taub and

     Winer in Newark, New Jersey, called Zap Lube and Car Wash. There, he was paid

     approximately $3.50 per hour and worked approximately 70 to 80 hours a week.

166. In approximately 2004, Soukouna started working at the Westside Car Wash and continued

     working there through approximately March 2018.

167. For most of his time at the Westside Car Wash, Soukouna worked shifts of 12 to 14 hours a

     day, typically six to seven days a week.




                                                20
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 21 of 66




168. At all relevant times, Golan was Soukouna’s manager.

169. Soukouna heard Golan make racially discriminatory comments against Black, African and

     Haitian workers on a regular basis.

170. Soukouna observed Golan engage in racially discriminatory conduct toward Black workers

     and customers.

171. Soukouna heard Golan refer to and call Black, African and Haitian workers “Fucking

     niggers” at least 3 times a week from approximately 2012 through approximately March

     2018.

172. Soukouna heard Golan refer to or call Black customers “Fucking niggers” at least 3 times a

     week from approximately 2012 through approximately March 2018.

173. Soukouna heard Golan refer to and call Black workers “Black piece of shit” at least 3 times

     a week from approximately 2012 through approximately March 2018.

174. Soukouna heard Golan refer to or call Black customers “Black piece of shit” at least 3

     times a week from approximately 2012 through approximately March 2018.

175. Soukouna heard Golan refer to and call Black workers “fucking Africans” at least 3 times a

     week from approximately 2012 through approximately March 2018.

176. Soukouna heard Golan say “I don’t like Black people” at least 3 times a week from

     approximately 2012 through approximately March 2018.

177. Soukouna heard Golan say “I don’t like African people” at least 3 times a week on from

     approximately 2012 through approximately March 2018.

178. Soukouna heard Golan say “African people are no good” at least 3 times a week on from

     approximately 2012 through approximately March 2018.




                                               21
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 22 of 66




179. Soukouna heard Golan say “Black people are no good” at least 3 times a week on from

     approximately 2012 through approximately March 2018.

180. Soukouna heard Golan say “Haitian people are no good” at least 3 times a week on from

     approximately 2012 through approximately March 2018.

181. Soukouna heard Golan say that Haitian people are “nasty,” “stinky,” or “dirty” at least once

     a month from approximately 2012 through approximately March 2018.

182. In approximately 2016, a White worker from Paris, France came to work at the Westside

     Car Wash. Golan told Soukouna that no one should bother this worker because “he is not

     Haitian and not African.”

183. Soukouna saw Golan brush his shoulder off after a Black customer touched him. Soukouna

     saw that Golan did not brush his shoulder off after White customers touched him or hugged

     him.

184. Soukouna saw that Golan assigned an African car wash worker, Abdoul Amine Cisse, the

     job of cleaning the bathroom almost all the time.

185. After Jean Fresnel complained to Taub and Winer that Golan was racist, Soukouna saw

     Golan retaliate against Fresnel. Golan told Soukouna that Fresnel had complained to Taub

     and Winer that Golan was racist. Referring to Fresnel, Golan told Soukouna: “I’m going to

     fuck him up.”

186. Soukouna saw that Golan removed Fresnel, who at the time was in his sixties and one of

     the oldest workers at the Westside Car Wash, from his job working on the computer

     receiving the customer’s requests for specific services and giving the customers their

     tickets, and assigned him the much more physically demanding job of brushing the cars

     with a brush.




                                               22
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 23 of 66




187. Soukouna heard Fresnel object to Golan’s abuse, telling him: “Respect me, I could be your

     father.” Soukouna heard Golan respond to Fresnel: “I don’t give a fuck who you are.”

                                     ABDOUL AMINE CISSE

188. Abdoul Amine Cisse (“Cisse”) was born in Mali on January 1, 1981. He is Black.

189. Cisse worked at the Westside Car Wash from approximately the Summer of 2004 to

     approximately June 2, 2019.

190. For most of the time he worked at the Westside Car Wash he worked shifts of 12 to 14

     hours a day, six days a week. When he started, he was paid approximately $4.50 per hour.

191. At all relevant times, Golan was Cisse’s manager.

192. Cisse heard Manager Golan make racially discriminatory comments to him and about other

     Black and African workers on a regular basis from approximately 2012 through

     approximately March 2018.

193. Cisse saw Manager Golan engage in racially discriminatory conduct against Black and

     African workers on a regular basis from approximately 2012 through approximately March

     2018.

194. Golan told Cisse: “Abdoul is stupid, go back to Africa, go back to your country,” on a

     regular basis from approximately 2012 through approximately March 2018.

195. Golan told Cisse: “Fucking African, fucking Black, go back to your country,” on a regular

     basis from approximately 2012 through approximately March 2018.

196. Golan told Cisse: “Abdoul is stupid. You know you’re stupid.”

197. On many occasions from approximately 2012 through approximately March 2018, Golan

     stood next to Cisse and said, “Fucking Black piece of shit.”




                                               23
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 24 of 66




198. On many occasions from approximately 2012 through approximately March 2018, Golan

     stood next to Cisse and said, “Fucking nigger.”

199. On many occasions from approximately 2012 through approximately March 2018, Golan

     stood next to Cisse and said, “Fucking nigger don’t know shit.”

200. On many occasions from approximately 2012 through approximately March 2018, Golan

     stood next to Cisse and said: “Africa is dirty.”

201. On many occasions from approximately 2012 through approximately March 2018, Golan

     stood next to Cisse and said: “Africa is poor.”

202. Cisse heard Golan say “fucking Africans” on many occasions from approximately 2012

     through approximately March 2018.

203. Cisse heard Golan say “fucking Blacks” on many occasions from approximately 2012

     through approximately March 2018.

204. Golan assigned Cisse the job of cleaning the bathroom at the car wash on a near daily basis.

205. On a number of occasions, Golan physically assaulted Cisse.

206. In approximately 2014, Golan kicked Cisse with force when Cisse was eating lunch.

207. In approximately 2016, Golan called Cisse over to where he [Golan] was standing and told

     Cisse that Cisse’s pants were very dirty and that Cisse should change his pants. As Cisse

     walked away to change his pants, Golan kicked Cisse on his buttocks with force. Cisse’s

     knees buckled from the force of Golan’s kick.

208. In approximately 2017 at approximately 1:30 p.m., near the exit to the car wash at West

     47th Street, Golan slapped Cisse with force on the back of Cisse’s head in the presence of

     Taub. Taub said nothing in response to Golan slapping Cisse on the back of his head with

     force.




                                                24
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 25 of 66




209. In approximately 2017, Golan grabbed Cisse by his shirt with force when he was cleaning

     the bathroom and told him: “Go home.”

210. On approximately two occasions, Golan grabbed the vacuum away from Cisse in a violent

     manner.

211. Cisse knew that Jean Fresnel had complained to Taub and Winer that Golan was a racist.

212. Cisse saw that even after Fresnel made this complaint, Golan continued to harass him and

     other Black, African and Haitian workers.


                             PLAINTIFF KASSAN DOUCORE


213. Kassan Doucore (“Doucore”) was born in Mali on September 4, 1965. He is Black.

214. Doucore worked at Westside Car Wash from approximately 2011through approximately

     June 2, 2019.

215. For most of the time, Doucore worked shifts of 12 to 14 hours, which he typically worked 6

     to 7 days a week.

216. At all relevant times, Golan was Doucore’s manager.

217. On many occasions, from approximately 2012 through approximately March 2018, Golan

     called Doucore “fucking African.”

218. On many occasions, from approximately 2012 through approximately March 2018, Golan

     called Doucore “fucking Black guy.”

219. On many occasions, from approximately 2012 through approximately March 2018, Golan

     called Doucore “Fucking Black piece of shit.”

220. By way of example only, one day in approximately December 2016, at approximately

     11:30 a.m., Doucore cleaned the pit into which the dirt, chemicals, and water from the car

     wash would collect. The pit had a strong and foul odor. As a result, the sweater Doucore



                                              25
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 26 of 66




     wore while he cleaned the pit got very dirty and had a foul odor. Doucore knew he could

     not interact with customers wearing this dirty and foul-smelling sweater. He also knew that

     he needed to wear it given the cold weather. Doucore washed his sweater in the laundry

     machine at the car wash. When Golan saw the sweater in the washing machine, he got

     angry and asked whose it was. Doucore said it was his and Golan yelled at Doucore for

     washing his sweater in the washing machine. Then, Golan took a pair of scissors and cut

     Doucore’s sweater into pieces so that Doucore could no longer wear his sweater. Doucore

     said to Golan: “Why did you cut my sweater?” Golan replied: “I don’t give a fuck. Get the

     fuck out of my face, Black piece of shit.”

221. Doucore told another worker at the car wash, Youssouf Soukouna, what Golan did and

     said. Soukouna asked Golan why he did that, explaining that Doucore had just cleaned the

     pit and he could not continue working with such a dirty and foul-smelling sweater. Golan

     told Soukouna: “If he [Doucore] doesn’t like it, tell him to get the fuck out of here and

     don’t come back.”

222. By way of example only, one day Golan told Doucore to clean the window of one of the

     cars at the car wash and yelled at Doucore: “You don’t know shit, you fucking African.”

223. On many occasions, Golan grabbed the towel out of Doucore’s hands in a violent manner

     as he yelled at him: “You don’t know shit, you fucking African.”

224. On many occasions, from approximately 2012 through approximately March 2018, Golan

     told Doucore: “I don’t like African people, get the fuck out of here.”

225. On many occasions, from approximately 2012 through approximately March 2018, Golan

     told Doucore “I don’t like Black people, get the fuck out of here.”




                                                  26
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 27 of 66




226. On many occasions, from approximately 2012 through approximately March 2018, Golan

     called Doucore “African stupid.”

227. On many occasions, from approximately 2012 through approximately March 2018, Golan

     called Doucore “lazy African.”

228. Doucore heard Golan say “fucking Africans” on a regular basis from approximately 2012

     through approximately March 2018.

229. Doucore heard Golan say “fucking Blacks” on a regular basis from approximately 2012

     through approximately March 2018.

230. On many occasions, from approximately 2012 through approximately March 2018,

     Doucore heard Golan say, “Fucking Black people are no good, I don’t like them.”

231. Golan would touch Doucore as he pleased, but Golan did not permit Doucore to touch him.

232. On many occasions, Golan told Doucore: “Don’t touch me. You stink, Black piece of shit.”

233. Doucore heard Golan tell an African customer: “Don’t come here anymore, fucking

     African.”

234. Doucore feared complaining about or objecting to Golan. On many occasions, Golan told

     Doucore: “If you talk, you go home.”

235. On a number of occasions, when Doucore was in Golan’s office and tried to explain or

     object to something, Golan cut him off and said: “I’m the boss. If you don’t like it, get the

     fuck out of here before I kick your ass.”

236. On many occasions, Doucore told Youssouf Soukouna about Golan’s discriminatory and

     abusive treatment of him. Soukouna told Doucore to “leave it alone” because Soukouna

     feared that Golan would fire Doucore if he complained more about Golan.




                                                 27
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 28 of 66




237. By way of example only, on at least two occasions Doucore went to Golan’s office to

     complain about not being paid for all the hours he worked. Golan told Doucore to get out

     of his office. On both occasions, Golan punished Doucore for complaining by giving him

     harder jobs and sending him home early in the days following his complaints. After getting

     punished twice after complaining to Golan, Doucore stopped complaining out of fear of

     further retaliation.


                            PLAINTIFF SUALIO KAMAGATE


238. Plaintiff Sualio Kamagate (“Kamagate”) was born in Cote d’lvoir (the Ivory Coast), West

     Africa on February 4, 1955. He is Black.

239. Kamagate worked at the Westside Car Wash from approximately 1995 through

     approximately June 2, 2019. For most of his employment, Kamagate worked 12-hour

     shifts, which he typically worked six days a week.

240. When he started at Westside Car Wash, Kamagate was paid $3.00 per hour for over 70

     hours a week.

241. At all relevant times, Golan was Kamagate’s manager.

242. Golan called Kamagate a “Black piece of shit” at least once a week from approximately

     2012 through approximately March 2018. On many occasions, Golan would walk away

     from Kamagate and say in a loud and angry voice: “Black piece of shit.”

243. Kamagate heard Golan say “Black piece of shit” about other Black workers approximately

     2 times a week from approximately 2012 through approximately March 2018.

244. Kamagate heard Golan say “Black shit” about other Black workers approximately 2 to 3

     times a week from approximately 2012 through approximately March 2018.




                                                28
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 29 of 66




245. Golan called Kamagate a “fucking stupid Black” about 2 to 3 times a week from

     approximately 2012 through approximately March 2018.

246. Kamagate heard Golan say “fucking stupid Black” about others Black workers

     approximately 2 times a week from approximately 2012 through approximately March

     2018.

247. Golan called Kamagate a “fucking Black” approximately 3 times a month from

     approximately 2012 through approximately March 2018.

248. Kamagate heard Golan say “fucking Black” about others Black workers approximately 2

     times a week from approximately 2012 through approximately March 2018.

249. Golan called Kamagate a “fucking African” approximately 3 times a month from

     approximately 2012 through approximately March 2018.

250. Kamagate heard Golan say “fucking African” about other African workers at least 2 times

     a week from approximately 2012 through approximately March 2018.

251. Kamagate heard Golan say “African piece of shit” about African workers approximately 2

     times a week from approximately 2012 through approximately March 2018.

252. Kamagate heard Golan say “Fucking stupid African” or Fucking African stupid” about

     African workers approximately 4 times a week from approximately 2012 through

     approximately March 2018.

253. Kamagate heard Golan say “Fucking Haitians” approximately twice a month from

     approximately 2012 through approximately March 2018.

254. A number of Hispanic workers told Kamagate that Golan said that Kamagate was a “Black

     piece of shit.”

255. A number of Hispanic workers told Kamagate that Golan said “I don’t like Black people.”




                                             29
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 30 of 66




256. A number of Hispanic workers told Kamagate that Golan said “I don’t like African

     people.”

257. Kamagate witnessed Golan treating White customers better than Black customers. For

     example, when a White customer complained about something, Golan would try to fix it or

     have a worker redo what had been done to please the White customer. In contrast, when a

     Black customer complained about something, Golan would often get angry and tell the

     Black customer: “Don’t come back here anymore.”

258. In approximately 2014, Kamagate heard Golan tell two Black customers who complained:

     “Don’t come back here anymore.”

259. A number of Black and African customers told Kamagate that they stopped coming to the

     Westside Car Wash regularly because of the way Golan treated them. They told Kamagate

     that Golan made them feel that they were not welcome at the car wash.

260. Golan’s discriminatory and demeaning treatment of Black customers contributed to the

     hostile work environment on the basis of race (African and Black) and color (Black) to

     which Kamagate was subjected.

261. Kamagate knew that a number of his Black co-workers had complained to the owners

     about Golan’s racial harassment.

262. In approximately 2014, Kamagate learned that his co-worker, Jean Fresnel, complained to

     Taub and Winer that Golan was a racist; that Taub told Fresnel that Golan was not a racist;

     and that Taub told Fresnel to apologize to Golan for saying he was a racist.

263. In approximately 2014, Kamagate learned that his co-worker, Jean Hilaire, complained to

     Taub that Golan treated the workers very badly; that Taub told Hilaire that he did not want

     to hear that; and that Taub told Hilaire that Hilaire and Fresnel did not like Golan.




                                                30
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 31 of 66




264. In approximately 2016, Kamagate learned that his co-worker, Youssouf Soukouna,

     objected to Golan making racist comments about Black and African workers; that

     Soukouna told Golan that he should not make racist comments; and that Golan responded

     to Soukouna’s objection by saying: “I don’t give a shit.”

265. In approximately March 2017, Kamagate learned that his co-worker, Fousseni Camara,

     complained to Taub that Golan was a racist; that Taub told Camara that Golan was not a

     racist; and that Taub told Camara that he should not say that Golan was a racist.

266. In approximately June 2017, Kamagate learned that his co-worker, Boubicar Diawara,

     complained to Taub that Golan was a racist and that Taub fired Diawara on the spot.

267. Kamagate saw that even after his co-workers complained to the owners about Golan’s

     racism, Golan continued to harass him and other Black and African workers on the basis of

     their race and color.

268. Kamagate, and other workers, saw that it was pointless and dangerous to complain. They

     saw that workers who complained to Taub and Winer about Golan being a racist either

     were fired or retaliated against by Golan.


                             PLAINTIFF LAMBORY SANOGO


269. Plaintiff Lambory Sanogo (“Sanogo”) was born in Cote d’lvoire (the “Ivory Coast”), West

     Africa on January 1, 1977. He is Black.

270. Sanogo worked at the Westside Car Wash from approximately 2009 through approximately

     January 16, 2018. When he started, he worked 11-hour and 12-hour shifts, six days a week

     and was paid approximately $6 per hour.

271. At all relevant times, Golan was Sanogo’s manager.




                                                  31
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 32 of 66




272. Golan called Sanogo “Stupid African” approximately 2 times a week from approximately

     2012 through approximately January 16, 2018.

273. Golan told Sanogo: “Faster, faster fucking African” approximately 2 times a week from

     approximately 2012 through approximately January 16, 2018.

274. Golan told Sanogo: “Fucking African, let’s go, let’s go” approximately 2 times a week

     from approximately 2012 through approximately January 16, 2018.

275. Golan told Sanogo “Africa is no good.”

276. Sanogo heard Golan say “Fucking Africans” approximately 2 times a week from

     approximately 2012 through approximately January 16, 2018.

277. Sanogo heard Golan say “Fucking Blacks” approximately 2 times a week from

     approximately 2012 through approximately January 16, 2018.

278. Sanogo was afraid he would be fired if he complained about Golan’s discriminatory

     conduct.

279. Sanogo saw that Golan treated White customers better than the Black customers.

280. For example, in approximately 2017, a Black African man came to the car wash to have the

     interior of his car shampooed. After this customer had arrived, a White woman came to the

     car wash, asking for the same service. Golan instructed one of the workers to leave the car

     of the African customer and to shampoo the car of the White customer first. The African

     customer objected to the obvious preference being given to the White customer and he and

     Golan argued. Sanogo heard the African customer say to Golan: “You’re a racist.” Sanogo

     heard Golan reply: “I don’t care.”




                                              32
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 33 of 66




281. Golan’s discriminatory and demeaning treatment of Black customers contributed to the

     hostile work environment on the basis of race (African and Black) and color (Black) to

     which Sanogo was subjected.

                                   PLAINTIFF JEAN MOROSE

282. Plaintiff Jean Morose was born in Haiti on December 7, 1961. He is Black.

283. Morose worked at the Westside Car Wash from approximately 2013 through approximately

     May 2017. When he started, he often worked 14-hour shifts, six and seven days a week

     and was paid approximately $6.40 per hour.

284. At all relevant times, Golan was Morose’s manager.

285. By way of example only, one day at approximately 2 p.m. when it was very busy at the car

     wash Morose was about to start a “VIP” job for a light-skinned, Hispanic customer. A

     “VIP” job involved the full cleaning of a car, including the trunk, windows, doors,

     dashboard, cup holders, seats, tires and extra vacuuming. A “VIP” job at the Westside Car

     Wash gave a worker the chance to receive a better tip directly from the customer, which the

     worker did not have to share with his co-workers.

286. Upon seeing Morose about to start the “VIP” job, Golan told Morose: “Today there is no

     VIP for Black people.”

287. As Morose started to walk away from the job, he saw that a Black customer heard Golan’s

     comment and looked at Golan in a disapproving manner.

288. At that moment, Golan called Morose back and told him he was just kidding and that he

     could continue doing the “VIP” job. Morose came back and did the “VIP” job, but felt

     offended and humiliated by Golan’s comment.




                                               33
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 34 of 66




289. Morose heard Golan say “Fucking Blacks” approximately twice a week from

     approximately 2012 through approximately May 2017.

290. Morose heard Golan say, “Fucking Haitians.”

291. On many occasions, Morose’s co-workers told him that Golan said “Fucking Haitians.”

292. Morose heard Golan say, “Fucking Africans.”

293. On many occasions, Morose’s co-workers told him that Golan said “Fucking Africans.”

294. On a regular basis, Morose said “good morning” to Golan and Golan ignored him. One

     day in approximately 2016, Morose approached Golan and said: “You’re my boss, but you

     ignore me when I say good morning.” Morose extended his hand to shake Golan’s hand.

     When he did so, Golan got very angry and yelled at him, saying: “Hey, don’t touch me.”

295. Morose saw Golan shake the hands of White workers and light-skinned Hispanic workers.

296. Morose saw that Golan treated White customers better than Black customers.

297. While working at the Westside Car Wash, Morose knew that his co-worker Jean Fresnel

     went to the office and complained to the owners, Taub and Winer, that Golan was a racist.

     Fresnel told him that he made this complaint; that Taub told Fresnel that Golan was not a

     racist; and that Taub told Fresnel to apologize to Golan for saying he was racist. Fresnel

     was upset when he told Morose about his complaint to the owners about Golan and about

     their response.

298. Morose saw that even after Fresnel had complained to the owners that Golan was a racist,

     there was no change in Golan’s discriminatory conduct and comments against Black,

     African and Haitian workers.

                              PLAINTIFF DANSOKO DIAGUELY

299. Plaintiff Dansoko Diaguely was born in Mali on January 1, 1964. He is Black.




                                               34
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 35 of 66




300. Diaguely worked at the Westside Car Wash from approximately April 2016 through

     approximately February 2018. Typically, he worked 12-hour shifts six days a week.

301. At all relevant times, Golan was Diaguely’s manager.

302. Diaguely heard Manager Golan make discriminatory comments about African and Black

     workers on a regular basis.

303. Diaguely heard Golan say “Fucking Africans” in reference to the African workers at the

     Westside Car Wash approximately 2 times a week from approximately April 2016 through

     approximately February 2018.

304. Diaguely heard Golan say “Fucking African piece of shit” in reference to African workers

     at the Westside Car Wash approximately 2 times a week from approximately April 2016

     through approximately February 2018.

305. Diaguely heard Golan say “Fucking African stupid lazy” in reference to African workers at

     the Westside Car Wash approximately 2 times a week from approximately April 2016

     through approximately February 2018.

306. Diaguely heard Golan say “Fucking African no good” in reference to African workers at

     the Westside Car Wash approximately 2 times a week from approximately April 2016

     through approximately February 2018.

307. In approximately February 2018, on the day Golan fired Diaguely, Golan grabbed Diaguely

     by his jacket with force, pushed him in anger and said: “Get the fuck out of here. I don’t

     want to see you here anymore.”

308. Diaguely never saw Golan grab or push a light-skinned worker.




                                               35
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 36 of 66




309. Diaguely saw that Golan would respond to the light-skinned Hispanic workers saying

     “Good morning” by saying “Buenos Dias” but would ignore the African workers, including

     Diaguely, when they said “Good morning” to Golan.

310. While working at the Westside Car Wash, Diaguely knew that other workers had

     complained to Taub that Golan was a racist.

311. Golan also harassed Diaguely on the basis of his age.

312. Dansoko was 52 years old when he started working at the Westside Car Wash and 54 years

     old when he stopped.

313. Approximately 3 times a week from approximately April 2016 through approximately

     February 2018, Golan told Diaguely: “Fucking lazy old man, move your ass.”

314. On many occasions, from approximately April 2016 through approximately February 2018,

     Golan told Diaguely; “Fucking old piece of shit, move your ass.”


                            PLAINTIFF ABOUBACAR DOUMBIA


315. Plaintiff Aboubacar Doumbia was born in Mali, West Africa on December 21, 1987. He is

     Black.

316. Doumbia worked at the Westside Car Wash from approximately September 17, 2016

     through approximately June 4, 2017.

317. At all relevant times, Golan was Doumbia’s manager.

318. Upon starting to work at the Westside Car Wash, Doumbia was told by his African co-

     workers that Golan was a racist and did not like Black people.

319. Doumbia heard Golan say “Fucking African people” approximately twice a week from

     approximately September 17, 2016 through approximately June 4, 2017.




                                              36
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 37 of 66




320. Doumbia heard Golan say “Fucking African piece of shit” approximately twice a week

     from approximately September 17, 2016 through approximately June 4, 2017.

321. Doumbia heard Golan say “African people are dirty” approximately twice a week from

     approximately September 17, 2016 through approximately June 4, 2017.

322. Doumbia heard Golan say “African people smell bad” approximately three times.

323. When Golan wanted an African worker to load something heavy in his car, he would tell

     the African worker, “African power, put this in my car” or “Black power, put this in my

     car.”

324. On one occasion, a co-worker told Doumbia to go to over to Golan to do something. When

     Doumbia went over to Golan, he saw that Golan wanted him lift something heavy. Golan

     called Doumbia: “Black power.”

325. Doumbia saw that Golan gave non-African and non-Black workers more opportunity to

     make money at the car wash than Black and African workers. For example, Doumbia saw

     that Golan would cut the hours of African workers more frequently than the hours of the

     light-skinned Hispanic workers.

326. Doumbia saw that Golan treated White customers better than Black customers.

327. Among other things, Doumbia saw that Golan shook the hand of White customers but did

     not shake the hands of Black customers.

328. Doumbia saw that Golan assigned the job of cleaning the bathroom to an African worker

     named Abdoul Amine Cisse.

329. A number of Doumbia’s co-workers, including Kassan Doucore, told him that Golan said,

     “Black people are shit,” “Black people are dirty,” “Black people are stupid” and African

     people are shit” on a regular basis.




                                               37
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 38 of 66




330. A number of Doumbia’s co-workers told him that if he complained about Golan to the

     owners of the car wash, Golan would fire him. Doumbia feared being fired if he

     complained to the owners.

331. While working at the car wash, Doumbia knew that another worker, Jean Fresnel, had

     complained to the owners that Golan was racist and, despite this complaint, Golan

     continued to discriminate against African and Black workers.

332. On approximately June 4, 2017, Doumbia stopped working at the Westside Car Wash

     because of Golan’s discriminatory conduct.

                                   PLAINTIFF LESLY PIERRE

333. Plaintiff Lesly Pierre was born in Haiti on November 30, 1983. He is Black.

334. Pierre worked at the Westside Car Wash from approximately August 13, 2018 through

     approximately June 1, 2019.

335. Golan was the general manager of the Westside Car Wash when Pierre worked there.

336. Within the first week of Pierre’s employment at Westside Car Wash, Jean Hilaire told

     Pierre that Golan was a racist, who often referred to Black workers as “fucking Blacks” and

     “fucking Africans.” Hilaire told Pierre that Golan would refer to workers from Haiti as

     “fucking Haitians.”

337. In approximately November 2019, Jean Fresnel told Pierre that Golan did not like Black

     people.

338. Fresnel told Pierre that he complained to the “bosses”—“Martin and Moshe”—about Golan

     being a racist; that the owners told him that Golan was not a racist; that Taub told him to

     apologize to Golan for saying he was a racist; and that Fresnel would not apologize because

     he was telling the truth about Golan.




                                                38
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 39 of 66




339. In approximately March 2019, Pierre was working on the computer near the door to the

     shop where car-related items were sold when he heard Golan tell Jean Hilaire: “Have the

     fucking Black guy clean the bathroom.” Cisse was present when Golan gave this order to

     Hilaire and Pierre understood Golan to be referring to Cisse, because Pierre had seen Cisse

     clean the bathroom on a daily basis.

340. When Pierre heard Golan make this comment, Pierre approached Hilaire and told him that

     Golan’s comment was “racist” and that a manager should not be making comments about a

     worker’s race or color. Hilaire told Pierre: “You’re new here, you don’t know Avi.”

341. Hilaire told Pierre that Golan always called the Black workers “Fucking nigger,” Fucking

     Black” and “Fucking piece of shit.” Hilaire told Pierre that Golan had been treating the

     Black workers like that for years. Hilaire told Pierre that Golan was a racist who did not

     want Black workers to drive his car at the car wash.

342. Later, Hilaire told Pierre that workers had complained to the owners about Golan being a

     racist and mistreating the workers, and that nothing was done in response to these

     complaints.

343. Hilaire told Pierre that Jean Fresnel went to the office and complained to the owners,

     “Martin and Moshe,” about Golan being a racist and that the owners did nothing in

     response to Jean Fresnel’s complaint.

344. Hilaire told Pierre that “guys get fired” for complaining to the owners about Golan being a

     racist.

345. Hilaire told Pierre that Fousseni Camara complained to the owners that Golan was a racist

     and the owners did nothing in response to this complaint.




                                               39
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 40 of 66




346. After Pierre heard Golan tell Hilaire, in the presence of and about Abdoul Cisse, “have the

     fucking Black guy clean the bathroom,” Pierre feared that Golan would make

     discriminatory comments to or about him or about other Black workers in his presence.

                                 PLAINTIFF RAZACK SAMBORE

347. Plaintiff Razack Sambore (“Sambore”) was born in Cote d’lvoire (the Ivory Coast). He is

     Black.

348. Sambore worked at Westside Car Wash from approximately March 2016 through

     approximately June 2017.

349. Sambore typically worked 6 and 7 days a week, 9 to 14 hours a day, for approximately

     $7.00 per hour.

350. At all relevant times, Golan was Sambore’s manager.

351. When Sambore started working at the Westside Car Wash, another African worker from

     Cote d’lvoire told him that Golan did not like Black people.

352. Sambore heard Golan make discriminatory comments about African and Black workers on

     a regular basis.

353. Sambore heard Golan say “Fucking Africans” in reference to the African workers at the

     Westside Car Wash approximately 2 times a week from approximately March 2016

     through approximately June 2017.

354. By way of example, Sambore heard Golan call one of his African co-workers, Abdoul

     Cisse, “Fucking African.”

355. Sambore heard Golan say “Fucking Blacks” in reference to the Black workers at the

     Westside Car Wash approximately 2 times a week from approximately March 2016

     through approximately June 2017.




                                               40
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 41 of 66




356. Sambore heard Golan say “Fucking nigger” in reference to the African workers at the

     Westside Car Wash approximately once a week from approximately March 2016 through

     approximately June 2017.

357. Sambore heard Golan say “African piece of shit” in reference to the African workers at the

     Westside Car Wash approximately 1-2 times a week from approximately March 2016

     through approximately June 2017.

358. Sambore heard Golan say “Fucking stupid African” in reference to the African workers at

     the Westside Car Wash approximately 1-2 times a week from approximately March 2016

     through approximately June 2017.

359. Sambore heard Golan say “Fucking Haitians” in reference to the Haitian workers at the

     Westside Car Wash approximately 3 times a month from approximately March 2016

     through approximately June 2017.

360. By way of example, Sambore heard Golan say “Fucking Haitians” in reference to Jean

     Fresnel, who is Haitian.

361. Sambore heard Golan say “Black people are no good” in reference to the Black workers

     and Black customers at the Westside Car Wash approximately 3 times a month from

     approximately March 2016 through approximately June 2017.

362. Sambore heard Golan say “Black people smell” in reference to the Black workers at the

     Westside Car Wash approximately 3 times a month from approximately March 2016

     through approximately June 2017.

363. Sambore saw that Golan would shake the hands of White and light-skinned Hispanic

     workers and customers but would not shake the hand of Black workers or customers.




                                              41
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 42 of 66




364. Golan’s discriminatory and demeaning treatment of Black customers contributed to the

     hostile work environment on the basis of race (African and Black) and color (Black) to

     which Sambore was subjected.

                            PLAINTIFF ABDOULAYE COULIBALY

365. Plaintiff Abdoulaye Coulibaly was born in Mali. He is Black.

366. Coulibaly worked at the Westside Car Wash from approximately 2011 through

     approximately December 31, 2016. Typically, he worked 12-hour shifts, six days a week.

367. At all relevant times, Golan was Coulibaly’s manager.

368. Coulibaly heard Golan make discriminatory comments about African, Black and Haitian

     workers on a regular basis.

369. Coulibaly heard Golan say “Fucking Africans” in reference to the African workers at the

     Westside Car Wash at least once a week from approximately 2012 through approximately

     December 31, 2016.

370. Coulibaly heard Golan say “Fucking Blacks” in reference to the Black workers at the

     Westside Car Wash at least once a week from approximately 2012 through approximately

     December 31, 2016.

371. Coulibaly heard Golan say “Black piece of shit” in reference to the Black workers at the

     Westside Car Wash approximately 1-2 times a week from approximately 2012 through

     approximately December 31, 2016.

372. Coulibaly heard Golan say “Fucking nigger” in reference to the Black workers at the

     Westside Car Wash approximately 2 times a month from approximately 2012 through

     approximately December 31, 2016.




                                               42
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 43 of 66




373. Coulibaly heard Golan say “I don’t like Africans” approximately 2 times a month from

     approximately 2012 through approximately December 31, 2016.

374. Coulibaly heard Golan say “I don’t like Blacks” approximately 2 times a month from

     approximately 2012 through approximately December 31, 2016.

375. Coulibaly heard Golan say “African people are stupid” approximately 2 times a month

     from approximately 2012 through approximately December 31, 2016.

376. Coulibaly heard Golan say “Black people are stupid” approximately 2 times a month from

     approximately 2012 through approximately December 31, 2016.

377. Coulibaly heard Golan say, “Fucking Black don’t know shit.”

378. Coulibaly heard Golan call Abdoul Cisse “Fucking African.”

379. Coulibaly heard Golan call Abdoul Cisse “Black piece of shit.”

380. Coulibaly heard Golan call Abdoul Cisse “Fucking nigger.”

381. When Coulibaly started working at the Westside Car Wash, Golan told him “Don’t touch

     me” when Coulibaly extended his hand to shake Golan’s hand.

382. Coulibaly saw Golan treat White customers better than Black customers.

                                  PLAINTIFF EDUARDO ESPINAL

383. Plaintiff Eduardo Espinal was born in the Dominican Republic on December 28, 1979. He

     is a person of color.

384. Espinal worked at the Westside Car Wash from approximately August 2017 through

     approximately November 2018. Typically, he worked 14-hour shifts, seven days a week.

385. At all relevant times, Golan was Espinal’s manager.

386. Defendants subjected Espinal to a hostile work environment based on his perceived race

     (Black) and color (Black).




                                              43
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 44 of 66




387. Golan called Espinal a “Fucking nigger” approximately 3 times a month from

     approximately August 2017 through approximately November 2018.

388. Golan called Espinal a “Fucking lazy nigger” approximately 3 times a month from

     approximately August 2017 through approximately November 2018.

389. Golan called Espinal a “Fucking Black” approximately 2 to 3 times a month from

     approximately August 2017 through approximately November 2018.

390. Golan called Espinal a “Black Piece of Shit” approximately twice a month from

     approximately August 2017 through approximately November 2018.

391. Golan called Espinal a “Stupid Black” at least once a month from approximately August

     2017 through approximately November 2018.

392. Espinal heard Golan make discriminatory comments about Black and African workers at

     the Westside Car Wash on a regular basis.

393. Espinal heard Golan say “I don’t like Black people” approximately 4 to 5 times a week

     from approximately August 2017 through approximately November 2018.

394. Espinal heard Golan say “Fucking Blacks” in reference to Black workers at the Westside

     Car Wash approximately 4 to 5 times a week from approximately August 2017 through

     approximately November 2018.

395. Espinal heard Golan say “Fucking Black Piece of Shit” in reference to Black workers at the

     Westside Car Wash approximately 4 to 5 times a week from approximately August 2017

     through approximately November 2018.

396. Espinal heard Golan say “Fucking Black Don’t Know Shit” in reference to Black workers

     at the Westside Car Wash approximately 3 times a week from approximately August 2017

     through approximately November 2018.




                                              44
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 45 of 66




397. Espinal heard Golan say “Stupid Black” in reference to Black workers at the Westside Car

     Wash approximately 3 to 4 times a week from approximately August 2017 through

     approximately November 2018.

398. Espinal heard Golan say “Fucking niggers” in reference to Black workers at the Westside

     Car Wash approximately 4 to 5 times a week from approximately August 2017 through

     approximately November 2018.

399. Espinal heard Golan tell one of his African co-workers, Abdoul Amine Cisse: “Fucking

     nigger go clean the bathroom” at least twice a week from approximately August 2017

     through approximately November 2018.

400. In approximately February 2018, Espinal heard Golan call another one of his African co-

     workers, Fousseni Camara, “Fucking nigger” in an aggressive manner.

401. Espinal heard Golan say “Fucking lazy nigger” in reference to Black workers at the

     Westside Car Wash approximately 3 times a week from approximately August 2017

     through approximately November 2018.

402. By way of example only, in approximately 2018 Espinal heard Golan say, “That fucking

     nigger isn’t working good” about a Black worker at the Westside Car Wash.

403. By way of example only, in approximately 2018, Espinal heard Golan say, “That Black

     piece of shit is no good” about a Black worker at the Westside Car Wash.

404. Espinal heard Golan say “Fucking Haitians” in reference to the Haitian workers at the

     Westside Car Wash.

405. Espinal saw that Golan treated White customers better than he treated Black customers.

406. For example, approximately 3 times a month Espinal heard Golan say “Fucking nigger”

     about a Black customer who questioned or complained about the service provided at the car




                                              45
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 46 of 66




     wash. In contrast, Espinal never heard Golan use a disparaging term about a White

     customer who questioned or complained about the service provided at the car wash.

407. Golan’s discriminatory and demeaning treatment of Black customers contributed to the

     hostile work environment on the basis of race (African and Black) and color (Black) to

     which Espinal was subjected.


                     COMPLAINTS ABOUT RACIAL HARASSMENT


408. In approximately 2014, when Golan called Fresnel “Fucking Haitian,” Fresnel called his

     son, Freslin Fresnel, to tell his son what had occurred. Fresnel was crying when he told his

     son what Golan had called him. Fresnel’s son told Fresnel that he should complain to the

     office about this. Fresnel gave his son the office number and asked his son to call Taub to

     complain on his behalf.

409. Freslin called the office and complained directly to Taub. Freslin told Taub that Golan

     called Fresnel “Fucking Haitian.” Freslin told Taub that it was unacceptable for a manager

     to call an employee a “Fucking Haitian” or anything like that, and Freslin told Taub that it

     was bad for the business because an employee could go to the labor department. Freslin

     also told Taub that Fresnel had been working for the car wash for 25 years, and that they

     should not treat a 25-year employee like this.

410. Taub told Freslin to make sure his dad stayed calm and that he would try to schedule a

     meeting with Fresnel.

411. That day, Fresnel was called in to Underwest’s corporate office in the Bronx. Once there,

     Fresnel complained to Taub and Winer about Golan. Fresnel told Taub and Winer that

     Golan was a racist who was mistreating him.

412. Taub told Fresnel that he was the only one who had a problem with Golan.



                                               46
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 47 of 66




413. Fresnel told Taub and Winer that Golan was mistreating the other workers as well. Fresnel

     told Taub and Winer that the other workers were too scared to complain.

414. Taub and Winer did not ask Fresnel to identify any of the other workers that Golan was

     mistreating; they did not ask Fresnel why he believed Golan was a racist or what Golan had

     done or said to make Fresnel believe that he was a racist.

415. Fresnel reiterated that Golan was a racist and Taub responded that Golan could not be a

     racist. Neither Taub nor Winer asked Fresnel if any of the other workers believed Golan

     was a racist, nor did they ask Fresnel for any witnesses to any racist conduct or comments

     on the part of Golan. They simply denied that Golan was a racist.

416. The meeting ended, Fresnel left the room and Golan met with Taub and Winer.

417. Taub then called Fresnel into the room where Golan and Taub had been speaking and told

     Fresnel, in Golan’s presence, that he had spoken to Golan and that everything will be “Ok.”

418. Taub told Fresnel to apologize to Golan for calling him a racist.

419. Shocked, Fresnel said: “What? What did you say Martin?” Taub stayed silent.

420. The meeting ended and Fresnel returned to work.

421. Fresnel told a number of his co-workers, including but not limited to Jean Hilaire, Jean

     Morose, Youssouf Soukouna and Fousseni Camara, that he complained to Taub and Winer

     that Golan was a racist; that Taub denied that Golan was a racist; and that Taub told Fresnel

     to apologize to Golan for calling him a racist.

422. After this complaint to Taub and Winer, Golan continued to make racially offensive

     comments in the presence of Fresnel about 4 times a week through approximately March

     2018.




                                                47
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 48 of 66




423. In addition, Golan retaliated against Fresnel in response to his complaint to Taub and

     Winer that he was a racist by, among other things, removing him from his position working

     at the computer receiving the customer’s requests for specific services and giving the

     customers their tickets, and assigning him the much more physically demanding job of

     brushing the cars with a brush.

424. Prior to his complaint, Fresnel had worked at the computer for approximately two years.

425. Golan replaced Fresnel with a new Hispanic worker who looked White.

426. Golan further retaliated against Fresnel in August 2018 by denying him one of his checks

     for vacation pay.

427. In approximately 2018, after Golan called Fresnel “Fucking ugly,” Fucking dumb,” and

     “Fucking Idiot,” Fresnel called his son, Freslin Fresnel, to tell his son what had occurred.

428. Freslin went to the Westside Car Wash to speak with Golan. When Freslin arrived at the

     car wash, Golan already had left.

429. Freslin called the main office, spoke with a woman and said that he wanted to speak with

     Taub about something relating to his father. Neither Taub nor anyone else from the

     Westside Car Wash ever called Freslin back.

430. After Freslin called the main office for the second time, Golan continued to make racially

     offensive comments about Black and African workers in the presence of Fresnel.

431. Fousseni Camara complained to Taub about Golan on two occasions.

432. In approximately 2013, after Golan physically assaulted Camara, Camara complained to

     Taub in person at the car wash. Camara told Taub that Golan pushed him and yelled at him,

     saying “Fucking nigger, fucking Black African guy, don’t know shit, go home.” Camara




                                                48
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 49 of 66




     complained to Taub that Golan was a racist. Camara told Taub that had Jean Hilaire not

     been there to catch him as he was falling, he could have been seriously injured.

433. Taub responded to Camara’s complaint by saying that Golan was a “good guy.” Taub told

     Camara: “Maybe you don’t like Avi.” Taub did not ask Camara if he knew of any

     witnesses to this incident and he did not tell him that he would do anything in response to

     this complaint.

434. One day in approximately March 2017, at approximately noon, Camara saw Taub standing

     at the back of the car wash. Camara approached Taub and told him: “We’ve been working

     together a long time and I want to tell you that Avi [Golan] is a racist.”

435. Taub told Camara that Golan is not a racist and that Camara should not say that Golan is a

     racist.

436. Camara told Taub: “100% Avi is a racist.” Camara repeated to Taub: “Avi is a racist.”

437. Taub responded.; “No, no no, Avi is not a racist.”

438. Camara told Taub about the racist comments that Golan had made, including: “Fucking

     Black people,” “Fucking Haitian people,” “Fucking African people,” “You fucking lazy

     Black people,” “You fucking lazy Haitian people,” “Black people are stupid people.”

     “Fucking stupid African,” “African people are no good,” “Black people are no good,”

     “Haitian people are no good,” “African people smell like shit,” “and “Black people smell

     like shit.”

439. Taub did not ask Camara if he knew of any other workers who heard any of these

     comments or felt that Golan was a racist.

440. Taub reiterated that Golan is not a racist and told Camara that maybe he just didn’t like

     Golan.




                                                 49
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 50 of 66




441. Camara told Taub that he had been working with Taub for many years and that he always

     got along with everyone.

442. Taub said: “I know, but Avi is not a racist.”

443. Taub did not tell Camara that he would investigate Camara’s complaint, that he would

     speak with Golan or that he would do anything to ensure that Camara and other workers

     were not being subjected to discriminatory harassment.

444. Even after Camara complained to Taub about Golan’s racially offensive comments, Golan

     continued to make these discriminatory comments on a regular basis to and in the presence

     of Camara and other Black workers.

445. On approximately three occasions in approximately 2017, Camara objected directly to

     Manager Golan about his racist comments to Black workers and customers. Twice in the

     Summer and once in the Fall of 2017, Camara told Manager Golan that he should not make

     racist comments. On one such occasion, Camara told Golan that they all come to the car

     wash to work together and that not everyone smells the same.

446. Camara told Golan, “It’s no good” when Golan said that Black people smell like shit.

447. Golan told Camara: “If you don’t like it, go home.”

448. Boubacar Diawara complained directly to Taub that Golan was a racist.

449. One day in approximately June 2017, at approximately 2:30 p.m., Diawara complained to

     Taub at the entrance to the car wash. Diawara told Taub that Golan treated the workers

     badly and was “a big racist.”

450. Taub got angry at Diawara and said: “I don’t want to hear that anymore.”




                                               50
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 51 of 66




451. Taub walked away from Diawara and spoke with Golan. Diawara heard Taub tell Golan:

     This guy just told me you treat people badly and you’re a racist. Diawara heard Golan

     speaking to Taub but he could not understand the language Golan was speaking.

452. Taub walked back over to Diawara and fired him. Taub told Diawara: “Get out of here. I

     don’t want to see you here anymore.”

453. A few days later, Golan called Diawara and told him if he wanted to come back to work, he

     could. Diawara feared that if he returned to work, he would be retaliated against. He told

     Golan he would not come back.

454. Jean Hilaire objected to Golan’s discriminatory conduct and comments on a number of

     occasions. Consistently, Golan rebuffed Hilaire’s objections.

455. At around 10 a.m. one Thursday in approximately 2010, it was about to snow and Golan

     told Hilaire that he wanted to “make the Africans work hard today.” Hilaire objected to

     this and asked Golan why he did not say he wanted to make all the workers work hard.

     Golan told Hilaire: “Why? You got a problem with that?” Hilaire responded: “Yes. It’s not

     only Africans you got working over here.” Golan answered: “I don’t ask you for all that.”

456. One day in approximately 2012, Golan said to Hilaire, who is Haitian and Black: “Do you

     know those fucking African people,” referring to the African workers at the car wash.

     Hilaire said: “Yes, I know them. If you read Black history, you’ll see that all Black people

     come from Africa and you’ll never tell me this.” Golan responded: “I don’t ask you for all

     that. Don’t be a fucking lawyer.”

457. On another occasion in approximately November 2013, Hilaire complained to Winer about

     Golan. Hilaire told Winer that Golan threw a machine at Hilaire’s back and injured him.




                                               51
        Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 52 of 66




     Winer responded “Oh my G-d, Avi, Avi, Avi, all the time Avi. I’m tired with him. You

     know what, Jean, call Martin [Taub].”

458. Shortly thereafter, Taub called Hilaire. Taub was angry with Hilaire because he

     complained to Winer directly about Golan.

459. In approximately 2014, Hilaire complained to Taub about Golan. Hilaire told Taub that

     Golan treats the workers very badly. Taub told Hilaire: “I don’t want to hear that. I think

     you and Fresnel don’t like Avi.”

460. In approximately March 2019, on the day that Taub and Winer came to the Westside Car

     Wash and informed the workers that they sold the property on which the car wash was

     located, and that the car wash would be closing, Winer held out the possibility that he could

     call his friends to see if other car wash owners needed workers.

461. Hilaire told Taub and Winer that once the West Side Car Wash closed, he was “done” with

     them because they treat people very badly. Hilaire told Taub that he knew that Taub was

     the one “behind the window” pushing Golan to treat the workers badly. Winer defended

     Taub, telling Hilaire that Taub was a “good guy.”

462. Youssouf Soukouna objected to Manager Golan’s racist comments on many occasions,

     telling him he should not be saying those things.

463. By way of example only, in approximately 2016, Soukouna heard Golan say, “Fucking

     nigger” and “Black piece of shit” about a Black worker. Soukouna told Golan: “Avi, the

     words you say are not nice. Don’t say that.” Golan replied: “I don’t give a shit.” Even after

     this objection, Soukouna continued to hear Golan make racist comments to and about

     Black workers and customers approximately 3 times a week.




                                               52
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 53 of 66




464. On a number of occasions, Eduardo Espinal complained to Golan about the discriminatory

     way in which he spoke to him. On one such occasion, Espinal told Golan: “Don’t talk to

     me that way.” Golan stopped making discriminatory comments to Espinal for about a

     week and then resumed his practice of making discriminatory comments to Espinal on a

     regular basis.

465. Golan retaliated against Espinal in response to his complaints and objections to Golan’s

     discriminatory comments. On a number of occasions in 2017 and 2018, Golan cut

     Espinal’s hours by sending him home early after he complained to Golan about his

     discriminatory comments.

466. Espinal noticed a pattern: after he would complain to Golan about his discriminatory

     comments his hours would be cut.

467. The racism, harassment and retaliation Espinal experienced caused him to leave his job at

     the Westside Car Wash.

468. In approximately March 2018, after receiving all of these complaints about Golan’s

     discriminatory practices, Taub and Winer promoted Golan to the position of General

     Manager over all of the car washes they owned in New York and New Jersey, including the

     Westside Car Wash.


                              FIRST CAUSE OF ACTION
                        RACE DISCRIMINATION UNDER 42 U.S.C. §1981

469. Plaintiffs repeat, re-allege and incorporate by reference the foregoing allegations as if set

     forth fully and again herein.

470. 42 U.S.C. § 1981 prohibits discrimination—including the fostering of a hostile work

     environment—against an employee because of the employee’s race.




                                                 53
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 54 of 66




471. As more fully set forth above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan subjected

     Plaintiffs to racial harassment and a hostile work environment on the basis of their race

     (African and/or Black).

472. Defendants Underwest Westside Operating Corp., Underwest Management Corp., Martin

     Taub, Moshe Winer and Avi Golan created, fostered, maintained, participated in, approved

     of, condoned, ratified and failed to prevent and correct the racial harassment and hostile

     work environment on the basis of their race (African and/or Black) to which Plaintiffs were

     subjected.

473. The racial harassment, discrimination and hostile work environment on the basis of race

     (African and/or Black) perpetrated against Plaintiffs were part of a pattern and practice of

     racial harassment, discrimination, and hostile work environment on the basis of race

     (African and/or Black) created, fostered, maintained, participated in, approved of,

     condoned and ratified by Defendants.

474. The racial harassment (African and/or Black) and hostile work environment on the basis of

     race (African and/or Black) perpetrated against Plaintiffs were intentional and willful in

     nature.

475. The racial harassment (African and/or Black) discrimination and hostile work environment

     on the basis of race (African and/or Black) perpetrated against Plaintiffs and others

     similarly situated were continuing in nature.

476. As a result of the foregoing, Plaintiffs have suffered and continue to suffer extensive

     physical, mental, emotional, and economic injuries.




                                                54
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 55 of 66




477. Therefore, Plaintiffs are entitled to economic, compensatory, and punitive damages, along

     with attorneys’ fees and costs.


                               SECOND CAUSE OF ACTION
                              RETALIATION UNDER 42 U.S.C. §1981

478. Plaintiff Boubacar Diawara repeats, re-alleges and incorporates by reference the foregoing

     allegations as if set forth fully and again herein.

479. 42 U.S.C. § 1981 prohibits retaliation against an employee who complains about

     discrimination because the employee complained about discriminatory conduct or activity.

480. As set forth more fully set forth above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Taub and Golan, retaliated against Plaintiff Boubacar

     Diawara by firing him on the spot in direct response to his complaint to Taub that Golan

     was a racist.

481. The retaliation suffered by Plaintiff Diawara was a part of a pattern and practice of

     retaliation created and fostered by Defendants in which Plaintiffs who complained about and

     objected to Golan’s discriminatory conduct and comments suffered retaliation in the form of,

     among other things, being sent home from work and having their hours cut.

482. As set forth more fully above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Taub, Winer and Golan participated in, approved of,

     condoned and ratified the retaliation perpetrated against Plaintiff Diawara.

483. As a result of the foregoing, Plaintiff Diawara has suffered and continues to suffer

     extensive physical, mental, emotional, and economic injuries.

484. Therefore, Plaintiff Diawara is entitled to economic, compensatory, and punitive damages,

     along with attorneys’ fees and costs.




                                                 55
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 56 of 66




                     THIRD CAUSE OF ACTION
DISCRIMINATION BASED ON RACE IN VIOLATION OF SECTION 8-107 OF TITLE
    8 OF THE NEW YORK CITY CHARTER AND ADMINISTRATIVE CODE
                           (“NYCHRL”)
485. Plaintiffs repeat, re-allege and incorporate by reference the foregoing allegations as if set

     forth fully and again herein.

486. The NYCHRL does not distinguish between claims of discrimination and harassment or

     hostile work environment, a term of art borrowed from the more restrictive Title VII

     jurisprudence.

487. The NYCHRL prohibits unequal treatment for a discriminatory purpose by an employer,

     regardless of whether the plaintiff pleads a hostile work environment, harassment, or other

     category of discrimination.

488. As set forth more fully above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan subjected

     Plaintiffs to discrimination on the basis of their actual or perceived race (African and/or

     Black).

489. As set forth more fully above, Defendants participated in, approved of, condoned and

     ratified the discriminatory practices perpetrated against Plaintiffs.

490. The discrimination that Defendants perpetrated against Plaintiffs was continuing and

     intentional in nature.

491. As a result of Defendants’ discrimination Plaintiffs have suffered, and continue to suffer,

     inter alia, economic loss, pain and suffering, emotional distress, mental anguish, and other

     non-pecuniary losses, as to which they are entitled to past, present and future compensatory

     damages, in the maximum amount permitted by law.




                                                 56
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 57 of 66




492. Because Defendants acted with malice or reckless indifference to Plaintiffs’ rights,

     Plaintiffs are entitled to punitive damages in an amount to be determined at trial, but not

     less than the maximum amount permitted by law.


                      FOURTH CAUSE OF ACTION
   AIDING, ABETTING AND INCITING – DISCRIMINATION BASED ON RACE IN
       VIOLATION OF SECTION 8-107 OF TITLE 8 OF THE NEW YORK CITY
                   CHARTER AND ADMINISTRATIVE CODE

493. Plaintiffs repeat, re-allege and incorporate by reference the foregoing allegations as if set

     forth fully and again herein.

494. As set forth more fully above, Defendants Underwest Management Corp., Martin Taub,

     Moshe Winer and Avi Golan aided, abetted, incited, compelled and/or coerced unlawful

     practices, including discriminating against Plaintiffs on the basis of their race (African

     and/or Black) and/or attempted to do so.

495. As a result, Plaintiffs have suffered, and continue to suffer, inter alia, economic loss, pain

     and suffering, emotional distress, mental anguish, and other non-pecuniary losses, as to

     which they are entitled to past, present and future compensatory damages, in the maximum

     amount permitted by law.

496. Because Defendants Underwest Management Corp., Martin Taub, Moshe Winer and Avi

     Golan acted with reckless indifference to Plaintiffs’ rights, Plaintiffs are entitled to punitive

     damages in an amount to be determined at trial, but not less than the maximum amount

     permitted by law.




                                                 57
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 58 of 66




                        FIFTH CAUSE OF ACTION
   DISCRIMINATION BASED ON COLOR IN VIOLATION OF SECTION 8-107 OF
   TITLE 8 OF THE NEW YORK CITY CHARTER AND ADMINISTRATIVE CODE
497. Plaintiffs repeat, re-allege and incorporate by reference the foregoing allegations as if set

     forth fully and again herein.

498. The NYCHRL does not distinguish between claims of discrimination and harassment or

     hostile work environment, a term of art borrowed from the more restrictive Title VII

     jurisprudence.

499. The NYCHRL prohibits unequal treatment for a discriminatory purpose by an employer,

     regardless of whether the plaintiff pleads a hostile work environment, harassment, or other

     category of discrimination.

500. As set forth more fully above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan subjected

     Plaintiffs to discrimination on the basis of their actual or perceived color.

501. As set forth more fully above, Defendants participated in, approved of, condoned and

     ratified the discriminatory practices perpetrated against Plaintiffs.

502. The discrimination that Defendants perpetrated against Plaintiffs was continuing and

     intentional in nature.

503. As a result of Defendants’ discrimination Plaintiffs have suffered, and continue to suffer,

     inter alia, economic loss, pain and suffering, emotional distress, mental anguish, and other

     non-pecuniary losses, as to which they are entitled to past, present and future compensatory

     damages, in the maximum amount permitted by law.

504. Because Defendants acted with malice or reckless indifference to Plaintiffs’ rights,

     Plaintiffs are entitled to punitive damages in an amount to be determined at trial, but not

     less than the maximum amount permitted by law.


                                                 58
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 59 of 66




                        SIXTH CAUSE OF ACTION
  AIDING, ABETTING AND INCITING – DISCRIMINATION BASED ON COLOR IN
       VIOLATION OF SECTION 8-107 OF TITLE 8 OF THE NEW YORK CITY
                   CHARTER AND ADMINISTRATIVE CODE

505. Plaintiffs repeat, re-allege and incorporate by reference the foregoing allegations as if set

     forth fully and again herein.

506. As set forth more fully above, Defendants Underwest Management Corp., Martin Taub,

     Moshe Winer and Avi Golan aided, abetted, incited, compelled and/or coerced unlawful

     practices, including discriminating against Plaintiffs on the basis of their color and/or

     attempted to do so.

507. As a result, Plaintiffs have suffered, and continue to suffer, inter alia, economic loss, pain

     and suffering, emotional distress, mental anguish, and other non-pecuniary losses, as to

     which they are entitled to past, present and future compensatory damages, in the maximum

     amount permitted by law.

508. Because Defendants Underwest Management Corp., Martin Taub, Moshe Winer and Avi

     Golan acted with reckless indifference to Plaintiffs’ rights, Plaintiffs are entitled to punitive

     damages in an amount to be determined at trial, but not less than the maximum amount

     permitted by law.


                       SEVENTH CAUSE OF ACTION
DISCRIMINATION BASED ON NATIONAL ORIGIN IN VIOLATION OF SECTION 8-
  107 OF TITLE 8 OF THE NEW YORK CITY CHARTER AND ADMINISTRATIVE
                                CODE
509. Plaintiffs Jean Fresnel, Jean Hilaire and Jean Morose repeat, re-allege and incorporate by

     reference the foregoing allegations as if set forth fully and again herein.




                                                 59
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 60 of 66




510. The NYCHRL does not distinguish between claims of discrimination and harassment or

     hostile work environment, a term of art borrowed from the more restrictive Title VII

     jurisprudence.

511. The NYCHRL prohibits unequal treatment for a discriminatory purpose by an employer,

     regardless of whether the plaintiff pleads a hostile work environment, harassment, or other

     category of discrimination.

512. As set forth more fully above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan subjected

     Plaintiffs Jean Fresnel, Jean Hilaire and Jean Morose, to discrimination on the basis of their

     national origin (Haitian).

513. As set forth more fully above, Defendants participated in, approved of, condoned and

     ratified the discriminatory practices perpetrated against Plaintiffs Fresnel, Hilaire and

     Morose.

514. The discrimination that Defendants perpetrated against Plaintiffs Fresnel, Hilaire and

     Morose was continuing and intentional in nature.

515. As a result of Defendants’ discrimination, Plaintiffs Fresnel, Hilaire and Morose have

     suffered, and continue to suffer, inter alia, economic loss, pain and suffering, emotional

     distress, mental anguish, and other non-pecuniary losses, as to which they are entitled to

     past, present and future compensatory damages, in the maximum amount permitted by law.

516. Because Defendants acted with malice or reckless indifference to Plaintiffs Fresnel’s,

     Hilaire’s and Morose’s rights, Plaintiffs Fresnel, Hilaire and Morose are entitled to punitive

     damages in an amount to be determined at trial, but not less than the maximum amount

     permitted by law.




                                                60
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 61 of 66




                        EIGTH CAUSE OF ACTION
  AIDING, ABETTING AND INCITING – DISCRIMINATION BASED ON NATIONAL
     ORIGIN IN VIOLATION OF SECTION 8-107 OF TITLE 8 OF THE NEW YORK
                 CITY CHARTER AND ADMINISTRATIVE CODE

517. Plaintiffs Jean Fresnel, Jean Hilaire and Jean Morose repeat, re-allege and incorporate by

     reference the foregoing allegations as if set forth fully and again herein.

518. As set forth more fully above, Defendants Underwest Management Corp., Martin Taub,

     Moshe Winer and Avi Golan aided, abetted, incited, compelled and/or coerced unlawful

     practices, including discriminating against Plaintiffs Fresnel, Hilaire and Morose on the

     basis of their national origin (Haitian) and/or attempted to do so.

519. As a result, Plaintiffs Fresnel, Hilaire and Morose have suffered, and continue to suffer,

     inter alia, economic loss, pain and suffering, emotional distress, mental anguish, and other

     non-pecuniary losses, as to which they are entitled to past, present and future compensatory

     damages, in the maximum amount permitted by law.

520. Because Defendants Underwest Management Corp., Martin Taub, Moshe Winer and Avi

     Golan acted with reckless indifference to Plaintiffs Fresnel’s. Hilaire’s and Morose’s rights,

     Plaintiffs Fresnel, Hilaire and Morose are entitled to punitive damages in an amount to be

     determined at trial, but not less than the maximum amount permitted by law.


                     NINTH CAUSE OF ACTION
DISCRIMINATION BASED ON AGE IN VIOLATION OF SECTION 8-107 OF TITLE 8
     OF THE NEW YORK CITY CHARTER AND ADMINISTRATIVE CODE
521. Plaintiff Dansoko Diaguely repeats, re-alleges and incorporates by reference the foregoing

     allegations as if set forth fully and again herein.

522. The NYCHRL does not distinguish between claims of discrimination and harassment or

     hostile work environment, a term of art borrowed from the more restrictive Title VII

     jurisprudence.


                                                 61
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 62 of 66




523. The NYCHRL prohibits unequal treatment for a discriminatory purpose by an employer,

     regardless of whether the plaintiff pleads a hostile work environment, harassment, or other

     category of discrimination.

524. As set forth more fully above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan subjected

     Plaintiff Dansoko Diaguely to discrimination on the basis of his age.

525. As set forth more fully above, Defendants participated in, approved of, condoned and

     ratified the discriminatory practices perpetrated against Plaintiff Dansoko Diaguely.

526. The discrimination that Defendants perpetrated against Plaintiff Dansoko Diaguely was

     continuing and intentional in nature.

527. As a result of Defendants’ discrimination, Plaintiff Dansoko Diaguely has suffered, and

     continues to suffer, inter alia, pain and suffering, emotional distress, mental anguish, and

     other non-pecuniary losses, as to which he is entitled to past, present and future

     compensatory damages, in the maximum amount permitted by law.

528. Because Defendants acted with malice or reckless indifference to Plaintiff Dansoko

     Diaguely’s rights, Plaintiff Dansoko Diaguely is entitled to punitive damages in an amount

     to be determined at trial, but not less than the maximum amount permitted by law.


                       TENTH CAUSE OF ACTION
    AIDING, ABETTING AND INCITING – DISCRIMINATION BASED ON AGE IN
        VIOLATION OF SECTION 8-107 OF TITLE 8 OF THE NEW YORK CITY
                    CHARTER AND ADMINISTRATIVE CODE

529. Plaintiff Dansoko Diaguely repeats, re-alleges and incorporates by reference the foregoing

     allegations as if set forth fully and again herein.

530. As set forth more fully above, Defendants Underwest Management Corp., Martin Taub,

     Moshe Winer and Avi Golan aided, abetted, incited, compelled and/or coerced unlawful


                                                 62
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 63 of 66




     practices, including discriminating against Plaintiff Dansoko Diaguely on the basis of his

     age and/or attempted to do so.

531. As a result, Plaintiff Dansoko Diaguely has suffered, and continues to suffer, inter alia,

     pain and suffering, emotional distress, mental anguish, and other non-pecuniary losses, as

     to which he is entitled to past, present and future compensatory damages, in the maximum

     amount permitted by law.

532. Because Defendants Underwest Management Corp., Martin Taub, Moshe Winer and Avi

     Golan acted with reckless indifference to Plaintiff Diaguely’s rights, Plaintiff Dansoko

     Diaguely is entitled to punitive damages in an amount to be determined at trial, but not less

     than the maximum amount permitted by law.


                   ELEVENTH CAUSE OF ACTION
  RETALIATION UNDER SECTION 8-107 OF TITLE 8 OF THE NEW YORK CITY
                CHARTER AND ADMINISTRATIVE CODE

533. Plaintiff Eduardo Espinal repeats, re-alleges and incorporates by reference the foregoing

     allegations as if set forth fully and again herein.

534. The New York City Human Rights Law prohibits retaliation against an employee who

     opposes an unlawful discriminatory practice.

535. As set forth more fully set forth above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Taub and Golan, retaliated against Plaintiff Eduardo

     Espinal by cutting his hours and sending him home early in direct response to his

     opposition to Golan’s discriminatory practices.

536. The retaliation suffered by Plaintiff Espinal was a part of a pattern and practice of

     retaliation created and fostered by Defendants in which Plaintiffs, including but not limited

     to Eduardo Espinal, who complained about objected to Golan’s discriminatory conduct and



                                                 63
         Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 64 of 66




     comments suffered retaliation in the form of, among other things, being sent home from work

     and having their hours cut.

537. As set forth more fully above, Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Taub and Golan participated in, approved of, condoned and

     ratified the retaliation perpetrated against Plaintiff Espinal.

538. As a result of the foregoing, Plaintiff Espinal has suffered physical, mental, emotional, and

     economic injuries.

539. Therefore, Plaintiff Espinal is entitled to economic, compensatory, and punitive damages,

     along with attorneys’ fees and costs.


                               DEMAND FOR TRIAL BY JURY

540. Plaintiffs request a jury trial on all issues of fact and damages arising herein.


                                     PRAYER FOR RELIEF

WHEREFORE, respectfully request that this Court grant the following relief:

         A.     Declare and adjudge that Defendants Underwest Westside Operating Corp.,

                Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan

                unlawfully subjected Plaintiffs to discrimination and harassment on the basis

                of race (African and Black), in violation of 42 U.S.C. § 1981;

         B.     Declare and adjudge that Defendants Underwest Westside Operating Corp.,

                Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan

                unlawfully subjected Plaintiff Boubacar Diawara to retaliation in violation of

                42 U.S.C. § 1981;

         C.     Declare and adjudge that Defendants Underwest Westside Operating Corp.,



                                                 64
Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 65 of 66




     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan

     unlawfully subjected Plaintiffs to discrimination and harassment on the basis

     of actual or perceived race (African and Black), in violation of Section 8-107

     of Title 8 of the New York City Charter and Administrative Code;

D.   Declare and adjudge that Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan

     unlawfully subjected Plaintiffs to discrimination and harassment on the basis

     of color (Black) in violation of Section 8-107 of Title 8 of the New York City

     Charter and Administrative Code;

E.   Declare and adjudge that Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan

     unlawfully subjected Plaintiffs Jean Fresnel, Jean Hilaire and Jean Morose to

     discrimination and harassment on the basis of their national origin (Haitian),

     in violation of Section 8-107 of Title 8 of the New York City Charter and

     Administrative Code;

F.   Declare and adjudge that Defendants Underwest Westside Operating Corp.,

     Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan

     unlawfully subjected Plaintiff Dansoko Diaguely to discrimination and

     harassment on the basis of age in violation of Section 8-107 of Title 8 of the

     New York City Charter and Administrative Code;

G.   Find that Defendants Martin Taub, Moshe Winer and Avi Golan are

     individually liable under 42 U.S.C. §1981;

H.   Find that Defendants Underwest Management Corp., Martin Taub, Moshe



                                     65
       Case 1:20-cv-10470-JPC Document 1 Filed 12/10/20 Page 66 of 66




             Winer and Avi Golan are liable for aiding, abetting, inciting or coercing

             violations of the New York City anti-discrimination laws;

       I.    Declare and adjudge that Defendants Underwest Westside Operating Corp.,

             Underwest Management Corp., Martin Taub, Moshe Winer and Avi Golan

             unlawfully subjected Plaintiff Edward Espinal Boubacar to retaliation in

             violation of the New York City Charter and Administrative Code;

       J.    Award Plaintiffs past, present and future compensatory damages, in an

             amount to be determined at trial;

       K.    Award Plaintiffs punitive damages in an amount to be determined at trial;

       L.    Award pre-judgment and post-judgment interest at the appropriate legal rate;

       M.    Award Plaintiffs attorneys’ fees and costs; and

       N.    Provide such other and further relief as is just and proper.


Dated: New York, New York
       December 10, 2020



                                            Respectfully submitted,

                                            ARENSON, DITTMAR & KARBAN

                                            _______/s/_________________________
                                            By: Steven Arenson
                                            200 Park Avenue, Suite 1700
                                            New York, New York 10166
                                            Tel: (212) 490-3600
                                            Fax: (212) 682-0278
                                            Attorneys for Plaintiffs




                                              66
